Exhibit 10.2 AGREEMENT AND AMENDMENT NO. 1 This AGREEMENT AND AMENDMENT NO. 1 is made this 18th day of July, 2013 by and between ORAMED Ltd., a company incorporated under the laws of the State of Israel, # 513976712 with an address at High-Tech Park 2/5, Givat Ram, Jerusalem, Israel 93706 (the“Company”), and KNRY, Ltd., a company incorporated under the laws of the State of Israel, # 513836502 with an address at 2 Elza Street, Jerusalem, Israel 93706(the "Consultant"). WHEREAS: A.The Company and the Consultant are parties to the Agreement dated as of July 10, 2008 (the “Original Agreement”) for services to be provided by Nadav Kidron Israeli I.D. number 027424282 (“Nadav”); and B. The Company and the Consultant wish to amend the Original Agreement to revise the terms of the Consultant compensation thereunder. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: 1. Amendment to Section 6.Section 6 of the Original Agreement is hereby amended and restated in its entirety to read as follows: “2.1 Compensation. Effective from July 2013 (inclusive), the Company shall pay to the Consultant in consideration for the performance of the Consulting Services, a gross monthly amount of 75,000 + VAT (approximately $20,833) (the “Consideration”), subject to the receipt by the Company of an invoice from the Consultant.Each of the Consultant and Nadav hereby declares that neither of them has, nor shall have in the future, any claims or demands in respect of amounts paid prior to May 2008.” 2. Ratification.As amended hereby, the Original Agreement is ratified and confirmed and all other terms and conditions remain in full force and effect. [Signature page follows.] IN WITNESS WHEREOF the parties hereto have executed this Agreement and Amendment No. 1 effective as of the date and year first above written. ORAMED LTD. KNRY LTD. Per:/s/ Yifat Zommer Name:Yifat Zommer s/ Nadav Kidron KNRY LTD. Title:Chief Financial Officer and Secretary Name:Nadav Kidron - 2 -
